HANEY, J.
This appeal' is from a judgment committing the accused to the penitentiary for five years and from an order denying his application for a new trial.
*276Accused was charged with, and found guilty of, having accomplished an act of sexual intercourse with a female not his wife and under 18 years of age. August 21, 1907, was the date of' the crime as alleged in the information. The testimony of the prosecutrix, received without objection, tended to prove several acts constituting the crime charged, the first having occurred in a buggy on the prairie, about August 21, 1907, the second in defendant’s bedroom, in her father’s house, about one week later, and others at different times and places during the ensuing three months. All the evidence tended - to prove that the prosecutrix was 17 years of'age May 19, 1907. The statute defining the crime charged, as amended, took effect July 1, 1907. Taws 1907, c. ix. At the close of the state’s evidence, defendant moved the court to require the state to elect on which act it would rely, which motion was granted, and the state elected “to stand on the act of intercourse proven to have been committed at the house of Voclav Fousek (the prosecutrix’s father), at Vega, S'. D., on or about the 21st of August, 1907.” The following requested instruction was refused: “You are instructed that the state has elected to fix the date of the commission of the crime as August 21, 1907, at the Fouseks’ home in Brule count}', S. D., and you must be satisfied beyond all reasonable doubt that the act of sexual intercourse took place at the time and place elected by the state in order to find the defendant guilty.” And the court charged the jury as follows: “It is not necessary that the state prove the crime to have been committed at the precise time alleged in the information, but may prove that it was committed at any time between the 1st day of July, 1907, and the time of filing the information, which in this case was the 18th day of this present month of June. Rape is an act of sexual intercourse accomplished with a female, not the wife of the perpetrator, where the female is under the age of 18 years. S01, gentlemen, the first question this jury will be called upon the answer will be this: Did the defendant, in Brule county, at the house of Voclav Fousek, within the time between July 1, 1907, and June 18, 1908, have sexual intercourse with Tillie Fousek? The state has elected in this Case to stand upon the charge, or the evidence, or contended evidence of an act *277of sexual intercourse at the house of Voclav Fousek, and, of course, the crime must have taken place at that place. The time, however, gentlemen, is not material. It is not necessary that the state prove that 'the crime took place upon the 21st day of August, or any other particular date. It may prove that it was at any time between the 1st of July, 1907, and the 18th day of June, 1908." If the evidence only had tended to prove one act at the house, this charge might ■ be sustained, but, as heretofore suggested, it tended to prove several between July 1, 1907, and June 18, 1908, one being described as having taken place “downstairs in the kitchen.” So the court in its charge practically ignored the previously required election, and allowed each juror to find the accused guilty of either of numerous alleged acts committed at the house. Of course, it was not necessary to prove that the particular act relied on was committed on August 21, 1907, but it was necessary that all the jurors should be satisfied beyond reasonable doubt of the commission of the same act — the act relied on, the one identified by the prosecutrix as her second act of intercourse with the accused. Each act of sexual intercourse between these parties would constitute a complete' offense. In this state the indictment or information must charge but one offense. Rev. Code Cr. Proc. §§ 224, 272. In all criminal prosecutions the accused has the right to demand the nature and cause of the accusation against him, and to have a copy thereof. Const. S. D. art. 6, § 7. Manifestly one may not lawfully be convicted of a crime not embraced by the accusation against him, and, as but one crime can be charged in the same accusation, there was but one act of sexual intercourse of which this defendant lawfully could -be convicted in this action. According to Mr. Bishop, where the law permits but one transaction or offense to be set out in a single indictment or information, the prosecuting officer should be compelled to choose the transaction on which he will ask for a verdict. 1 Bishop, New Crim. Proc. § 459. Though the ruling of a trial court on a motion to require an election in this' class of cases may involve an exercise of discretion which should be sustained in the absence .of abuse of such discretion, the election in this case having been required and made, the state *278is not in position to assert that it «should not have been required to elect, and, if it was a case requiring an election, clearly defendant should not have been deprived of his right thereto by the charge to the jury. Moreover, it manifestly was unfair to the accused to require an election before his testimony was offered, and to disregard it after hi«s case was closed. It is not unreasonable to assume that the conduct of the defense would be influenced by the ruling requiring the ¡state to elect. It is not unreasonable to assume that the accused did, in fact, rely on such ruling in determining what evidence he would offer, and whether he would offer himself as a witness. So we conclude that it was error,for the trial court, having- required the election at the close of the state’s testimony,' to disregard it in its charge to the jury without notice to the accused before the close of his case. “If error is «shown, it is presumed that the party against whom it was made was prejudiced, unless the court can clearly see from the whole record that the error could not have been prejudicial.” Miller v. Durst, 14 S. D. 587, 86 N. W. 631; State v. Bank, 2 S. D. 538, 51 N. W. 337. There is nothing in the record to dispute this .presumption; nothing to' show that defendant did not, in facr, rely upon the ruling requiring the state to elect in conducting his defense; nothing to «show that the jury, in fact, found the accused guilty of the act relied on by the state. Criminal causes are not triable de novo in this court. Defendant may or may not be guilty of the crime charged. Innocent men have been convicted on evidence apparently much stronger than that in this record. The question to be determined by this court is not his guilt or innocensc. It is whether, in «securing his conviction, established rules of procedure have been pursued. It will not do to say defendant was not prejudiced simply because we believe he is guilty. That is the logic of the mob when it executes one believed to be guilty without regard to any lawful modes of procedure.
Though the instruction requested by the defendant was properly refused, as it restricted consideration to an act occurring only on August 21, 1907, its defect in this respect did not justify the court in giving an erroneous instruction on the same subject. The court having charged the jury on its own motion, the request *279is material only as tending to show that the accused was, in fact, relying on the ruling requiring the state to' elect.
The judgment of the circuit court is reversed, and a new trial ordered.